Citation Nr: 1731323	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the right knee prior to June 11, 2015.

2.  Entitlement to a disability rating greater than 30 percent for status post total right knee replacement beginning August 1, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1969. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part, granted service connection for degenerative joint disease, right knee and assigned a 10 percent evaluation, effective from March 31, 2008. 

In March 2012, the Veteran testified before the undersigned during a Board video conference hearing. A copy of the hearing transcript has been associated with the claims folder. 

In August 2014 and November 2016, the Board remanded the right knee claim for additional development.

In June 2015, the Veteran underwent total right knee replacement.  As such, by rating decision dated in March 2017, the RO granted a temporary total rating under 38 C.F.R. § 4.30, based on a need for convalescence following the June 11, 2015 right knee surgery and assigned a 30 percent rating effective August 1, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Initially, the Board finds that there are outstanding private treatment records.  Specifically, during the most recent VA examination in December 2016, the Veteran reported that he underwent a total right knee replacement on June 11, 2015 by a civilian orthopedist (referred by VA) at Florida Hospital.  However, a review of the claims file is negative for such records and it appears that no attempt has been made to obtain such records.  On remand, an attempt should be made to obtain records pertaining to the Veteran's June 11, 2015 total knee replacement at Florida Hospital as well as any private treatment records from the civilian orthopedist who performed the June 11, 2015 surgery.

Furthermore, this case was most recently remanded by the Board in November 2016 in order to obtain a VA examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) (finding that the final sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.")  Pursuant to the November 2016 Board remand, the Veteran was afforded a VA examination in December 2016.  Significantly, the examiner found that passive and weight bearing range of motion was not examined due to the potential for injury to the Veteran.  The Board is unclear why such range of motion testing could result in injury to the Veteran and questions whether such findings support a finding of "chronic residuals consisting of severe painful motion or weakness in the affected extremity" which would support a higher 60 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board also notes that the December 2016 VA examination report appears to have been completed using an outdated Disability Benefits Questionnaire (DBQ) which fails to address the above rating criteria.  On remand, the Veteran's right knee should be re-examined using the most current DBQ for knee disabilities.        

Finally, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in December 2016.  Therefore, all VA treatment records dated since December 2016 should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his right knee disability since 2008, specifically records pertaining to the the Veteran's June 11, 2015 total knee replacement at Florida Hospital as well as any private treatment records from the civilian orthopedist who performed the June 11, 2015 surgery.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since December 2016.

2. Schedule the Veteran for an appropriate VA examination to identify the severity of his service-connected right knee disability using the most current DBQ for knee disabilities.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




